DETAILED ACTION
This action is in response to the claims filed 02/01/2022. Claims 1-18 are pending and have been examined. Claims 2-4 and 11-13 have been cancelled. Claims 1, 5, 7, 10, 14, 16, 18 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/2018 have been fully considered but they are not persuasive. 
	With respect to claim 1/10/18,
	Applicant argues that “Ji does not teach or suggest the relationship between the first Al model and the second Al model where the at least one higher bit indicates a bit in a bit position having a highest value among the plurality of bits” and that examiner asserts “the 1st model is a quantized version of the 2nd model”. Applicant is correct that Ji disclosed a 1st model which is the quantized version of a 2nd model. Specifically, the original model in Ji is the second model which uses full bit resolution, whereas the 1st model uses reduced bit resolution. Because the second model has a higher bit resolution than the 1st model, the second model has “at least one higher bit [which] indicates a bit in a bit position having a highest value among the plurality of bits [of the first model]”. This is elaborated on in the updated rejection of claim 1.
	Further applicant argues that “Ji describes that the second model is the original model, and the first model and the third model are quantized ones. Thus, the claimed invention is different from Ji.” Applicant is correct in that Ji describes the claimed second model as the original model. Examiner notes that presently the claims do not require the “first model” to be 
	Further applicant states “regarding the deeper layer of Leroux, output of the previous layer is input, which is different from the feature that input data is re-input as in claim 1 of the present application”. Examiner notes that the algorithm of Leroux is an early exit neural network, based on the confidence the network may “early exit”. In each iteration new input data is “re-input” into the model. Furthermore, the claims do not specify that each of the 3 models operate completely on the same set of input data. The first output elements and first middle elements are acquired by “applying the input data”. The set of data included in “the input data” may include values to be applied to the first AI model and different values to be applied to the third AI model.


Other(s) of applicant’s arguments filed 02/01/2018 have been fully considered and are persuasive	With respect to the newly amended independent claim 1/10/18
	Applicant states “Ji does not teach or suggest "wherein an accuracy of acquiring the output data by the third Al model is lower than an accuracy of acquiring the output data by the first Al model and higher than an accuracy of acquiring the output data by the second Al model,"” Examiner agrees, therefore an updated rejection in view of Hashemi et al. is presented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-7, 10, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable  over Ji et al. “Reducing Weight Precision of Convolutional Neural Networks Towards Large-Scale on-Chip Image Recognition,” hereinafter Ji, and further in view of Mitsuyama et al US Document ID US 5911002 A, hereinafter Mitsuyama, and further still in view of Leroux et al. “Resource-Constrained Classification Using a Cascade of Neural Network Layers” hereinafter Leroux, and further still in view of Hashemi et al. “Understanding the Impact of Precision Quantization on the Accuracy and Energy of Neural Networks” hereinafter Hashemi.

Regarding Claim 1
Ji teaches An electronic apparatus comprising: a first memory (Introduction, “fast and compact chip” Ji teaches a chip that implements the operations described the chip necessarily includes a memory) configured to store a first artificial intelligence (AI) model comprising a ( Section 3.1 “Then we perform a new quantization method…After that, the network configuration and quantized filters are loaded to the client hardware device [configured to store]… we adopt a uniform quantization for the inputs and internal feature maps to guarantee low on chip computational cost and fast running speed”” , The Examiner notes that the quantized model necessarily includes a plurality of first elements each comprising at least a plurality of bits, first AI model resides is the uniformly quantized model on the client device.)  and a processor comprising a second memory that is configured to store a second AI model comprising a plurality of second elements and a third Al model comprising a plurality of third elements, (Section 3.1, “On the server cloud, we first train Convolutional Neural Network [artificial intelligence model] with full bit resolution… Then we perform a new quantization method, called supervised iterative quantization (SIQ) to reduce the bit resolution of learned weight kernels” another second AI model residing on a second memory on the server side is composed of second elements. The third model still on the server side alongside the second model is the SIQ quantized version of the second model.) and the processor is configured to acquire output data from input data based on the second AI model or the third AI model, wherein the first AI model is trained through an AI algorithm (Section 3.1 “On the server cloud, we first train Convolutional Neural Network with full bit resolution… using back propagation” In order to train the neural network using backpropagation the neural network accepts input data and then outputs data used for the backpropagation. Furthermore, training the second AI model using backpropagation and later converting this second AI model into the first AI model via quantization corresponds to training the first AI model) wherein the processor is further configured to acquire a plurality of wherein the at least one higher bit indicates a bit in a bit position having a highest value among the plurality of bits or a preset number of consecutive bits from the bit position having the highest value among the plurality of bits (Section 3.1, (Section 3.1 “On the server cloud, we first train Convolutional Neural Network with full bit resolution… using back propagation”  the plurality of outputs resulting from the backpropagation processes corresponds to the plurality of first output elements claimed. Given that 2nd model is composed of full precision elements, and the 1st model is a quantized version of the 2nd model, the 2nd model’s second elements must “comprise at least one higher bit of the plurality of bits. Further examiner notes that the limitation is in alternative form, ji expressly teaches the underline portion.)  and wherein each of the plurality of third elements comprises at least one higher bit of the plurality of bits in each of the plurality of first elements except for the at least one bit comprised in each of the plurality of second elements (pg 3 section 3 “Fig. 1 describes the proposed server-client quantization scheme for CNN in image recognition tasks. On the server cloud, we first train Convolutional Neural Network with full bit resolution (e.g., double precision float) using back propagation algorithm (Eq. (1))). Then we perform a new quantization method, called supervised iterative quantization (SIQ) to reduce the bit resolution of learned weight kernels… After that, the network configuration and quantized filters are loaded to the client hardware device… we adopt a uniform quantization for the inputs and internal feature maps to guarantee low on chip computational cost and fast running speed” the second model composed of second elements corresponds to the full bit precision CNN, the third model corresponds to the quantized version having less bits than the second model, Finally a first model is created by further quantizing the third model with uniform quantization, thus the first elements have a lower bit precision than some of the third elements. However, the second elements have higher bits than the elements of both models.)
Ji does not appear to explicitly teach, and based on a difference between a first output element having a first largest size among the plurality of first output elements and another first output element having a second largest size among the plurality of first output elements being larger than or equal to a preset size, acquire the first output element having the first largest size among the plurality of first output elements as the output data. and based on the difference between the first output element and the another first output element being smaller than the preset size, store the plurality of first output elements in the second memory; acquire a plurality of first middle elements by applying the input data to the third AI model, acquire a plurality of second output elements based on the plurality of first output elements and the plurality of first middle elements, and acquire one of the plurality of second output elements as the output data based on sizes of the plurality of second output elements, and wherein an accuracy of acquiring the output data by the third AI model is lower than an accuracy of acquiring the output data by the first AI model and higher than an accuracy of acquiring the output data by the second AI model.  
However Mitsuyama when addressing issues related to evaluating reliability of neural network outputs teaches, and based on a difference between a first output element having a first largest size among the plurality of first output elements and another first output element having a second largest size among the plurality of first output elements being larger than or equal to a preset size, acquire the first output element having the first largest size among (Col 8 line 15 -19 “The output from the neural network 650 for recognition is sent to the reliability evaluation unit 660 of FIG. 3. The reliability evaluation unit 660 judges as to whether or not the reliability of the recognition result is high based upon any one of the below-mentioned methods (1) to (7 Col 8 line 49-55 “(3) While the threshold U.sub.i (1.ltoreq.i.ltoreq.r) is previously set …when a difference between the maximum value and the second maximum value among the output values of the respective output nodes of the output layer is greater than the threshold set to such an output node for outputting this maximum value, it is so judged that the reliability of recognition is high” given the two maximum values, corresponding to sizes, of output values, the largest size value is acquired as the output data if the difference of the two values is greater than a preset value. If the reliability is deemed to be low,) and based on the difference between the first output element and the another first output element being smaller than the preset size (Col 3 line 29-30 “When the reliability is low, the recognized result is not outputted” given the reliability criteria previously cited, when reliability is considered to be low, the difference must have been smaller than the preset size.) and acquire one of the plurality of second output elements as the output data based on sizes of the plurality of second output elements (Col 8 line 15 -19 “The output from the neural network 650 for recognition is sent to the reliability evaluation unit 660 of FIG. 3. The reliability evaluation unit 660 judges as to whether or not the reliability of the recognition result is high based upon any one of the below-mentioned methods (1) to (7)” Col 8 line 49-55 “(3) While the threshold U.sub.i (1.ltoreq.i.ltoreq.r) is previously set …when a difference between the maximum value and the second maximum value among the output values of the respective output nodes of the output layer is greater than the threshold set to such an output node for outputting this maximum value, it is so judged that the reliability of recognition is high” as stated previously, the output of a neural network operation is subject to the reliability evaluation unit, which decides which output to require based on the size of the output elements.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a reliability evaluation unit to determine if the output nodes should be acquired as output data based on a difference as taught by Mitsuyama to the disclosed invention of Ji.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement secure statistical reliability of neural network classifications when the determine reliability for a sample is deemed to be low. (Brief Description ¶07 Mitsuyama)
Ji/Mitsuyama does not appear to explicitly teach, store the plurality of first output elements in the second memory; acquire a plurality of first middle elements by applying the input data to the third AI model, acquire a plurality of second output elements based on the plurality of first output elements and the plurality of first middle elements, and wherein an accuracy of acquiring the output data by the third AI model is lower than an accuracy of acquiring the output data by the first AI model and higher than an accuracy of acquiring the output data by the second AI model.  
Leroux however, when addressing performing continued processes on an output if the confidence is considered to be low teaches, store the plurality of first output elements in the (Algorithm 1 
    PNG
    media_image1.png
    201
    463
    media_image1.png
    Greyscale
pg 1 column 2 “Using the cascade architecture, we can evaluate the first layers locally and in most cases obtain a sufficiently confident result using only these layers. Only when the deeper layers are needed, do we have to communicate with the server” some of the later layers are executed on a second memory residing on the server. In order for the server to receive communicated outputs it must necessarily include a memory. The output values are sent to the server if the confidence or reliability is low.) acquire a plurality of first middle elements by applying the input data to the third Al model, (Algorithm 1 and Figure 2 
    PNG
    media_image2.png
    344
    408
    media_image2.png
    Greyscale
 the third model is the “deeper” version of the original model, thus the first middle elements correspond to the output of a deeper layer, such as output layer 2 in figure 2.) acquire a plurality of second output elements based on the plurality of first output elements and the plurality of first middle elements, (Algorithm 1 and Figure 2 the output of the next deepest layer, layer 3 for example, is a function of the previous output layers. Therefore the second output elements are acquired based on the outputs of previous layers corresponding to “plurality of first output elements” and “plurality of first middle elements”) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a server to store and processes deeper layers of a neural network for when the output confidence is low in the initial layers as taught by Leroux to the disclosed invention of Ji/Mitsuyama.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a method “to distribute the layers of a neural network between low powered devices and powerful servers in the cloud…. Such an architecture adds the intelligence of a deep neural network to resource constrained devices such as sensor nodes and various loT devices” (Abstract Leroux)
Ji/Mitsuyama/Leroux do not explicitly teach, and wherein an accuracy of acquiring the output data by the third AI model is lower than an accuracy of acquiring the output data by the first AI model and higher than an accuracy of acquiring the output data by the second AI model.  	Hashemi however while addressing a system that lowers the precision of a neural network model while increase overall network size to compensate for decreasing accuracy teaches, wherein an accuracy of acquiring the output data by the third AI model is lower than an accuracy of acquiring the output data by the first AI model and higher than an accuracy of acquiring the output data by the second AI model. ( pg 4 section B ¶03 and Table IV “We evaluate the accuracy of the networks, as well as energy requirements for processing each image for each of our benchmarks. Table IV summarizes the results for MNIST” 
    PNG
    media_image3.png
    167
    428
    media_image3.png
    Greyscale
 pg 5 column 2 ¶02 “As shown in the table, lower precision networks can outperform the baseline design in accuracy while still delivering savings in terms of energy.” Examiner notes that Ji/Mitsuyama/Leroux present 3 models. In order of most precision to least precision: a 2nd AI model, a 3rd AI model, and a 1st AI model. It can be seen that a lower precision neural network exhibits improved accuracy if they are designed to compensate for any accuracy degradation.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to improve the accuracy of quantized neural network models by increasing neural network size to compensate for losses in accuracy while still maintaining energy reduction as taught by Hashemi to the disclosed invention of Ji/Mitsuyama/Leroux.
One of ordinary skill in the arts would have been motivated to make this modification because both Hashemi and Ji/Mitsuyama/Leroux discuss quantizing neural network to reduce energy consumption, however Hashemi “show[s] that lower-precision, larger networks can be utilized which outperform the smaller full-precision counterparts in both energy and accuracy” (Conclusion Hashemi pg 6). This is important because “the limitations in power budgets dedicated to these networks, the importance of low-power, low-memory solutions has been stressed in recent years.” (Abstract Hashemi pg 1)


Regarding Claim 10
is rejected for at least the reasons set forth in claim 1.

Regarding Claim 18
Ji teaches A non-transitory computer readable medium storing computer-readable instructions for performing an operation method of an electronic apparatus, the operation method comprising: storing, in a first memory (Introduction, “fast and compact chip” Ji teaches a chip that implements the operations described the chip necessarily includes a memory) 
The remaining limitations are rejected for the reasons set forth in claim 1

Regarding Claim 5
Ji/Mitsuyama/Leroux/Hashemi teach claim 1.
Further Mitsuyama teaches, wherein, based on a difference between a second output element having a first largest size among the plurality of second output elements and another second output element having a second largest size among the plurality of second output elements being larger than or equal to the preset size, (Col 8 line 49-55 “(3) While the threshold U.sub.i (1.ltoreq.i.ltoreq.r) is previously set …when a difference between the maximum value and the second maximum value among the output values of the respective output nodes of the output layer is greater than the threshold set to such an output node for outputting this maximum value, it is so judged that the reliability of recognition is high” Based on a difference between the two maximum values the reliability is consider to be high when greater than a preset size.) the processor is further configured to acquire the second output element having the first largest size as the output data (Col 8 line 15 -19 “The output from the neural network 650 for recognition is sent to the reliability evaluation unit 660 of FIG. 3. The reliability evaluation unit 660 judges as to whether or not the reliability of the recognition result is high based upon any one of the below-mentioned methods (1) to (7)” Col 8 line 49-55 “(3) While the threshold U.sub.i (1.ltoreq.i.ltoreq.r) is previously set …when a difference between the maximum value and the second maximum value among the output values of the respective output nodes of the output layer is greater than the threshold set to such an output node for outputting this maximum value, it is so judged that the reliability of recognition is high” as stated in the rejection of claim 1, the output of a neural network operation is subject to the reliability evaluation unit, which acquires the maximum output value based on both the difference evaluation and the maximum size.)
	
Regarding Claim 7
Ji/Mitsuyama/Leroux/Hashemi teach claim 1.
Mitsuyama/Leroux further teaches, wherein the processor is further configured to acquire one of the plurality of second output elements as the output data based on at least one selected from among a size, a gradient, a moving average, and softmax of each of the plurality of second output elements. ( Leroux Algorithm 1 
    PNG
    media_image1.png
    201
    463
    media_image1.png
    Greyscale
as stated previously the second output elements are selected as output data, y, based on the confidence metric, which as taught by Mitsuyama is a difference between to values. This corresponds to being “based on… a size”.)

Regarding Claim 14
Ji/Mitsuyama/Leroux/Hashemi teaches claim 13.
And is rejected for at least the reasons set forth in claim 5

Regarding Claim 16
Ji/Mitsuyama/Leroux/Hashemi teaches claim 13.
	And is rejected for at least the reasons set forth in claim 7
	
Claim 6, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ji/Mitsuyama/Leroux/Hashemi in view of Liu et al. “Ensemble learning via negative correlation” hereinafter Liu.

Regarding Claim 6
Ji/Mitsuyama/Leroux/Hashemi teach claim 5.
Leroux teaches, based on the difference between the second output element and the another second output element being smaller than the preset size (Brief Description 10 “When the reliability is low, the recognized result is not outputted” given the reliability criteria previously cited, when reliability is considered to be low, the difference must have been smaller than the preset size.) the second memory is configured to store the plurality of second output  (Algorithm 1 
    PNG
    media_image1.png
    201
    463
    media_image1.png
    Greyscale
pg 1 column 2 “Using the cascade architecture, we can evaluate the first layers locally and in most cases obtain a sufficiently confident result using only these layers. Only when the deeper layers are needed, do we have to communicate with the server” some of the later layers are executed on a second memory residing on the server. In order for the server to receive communicated outputs it must necessarily include a memory. The output values, y, correspond to the second output elements.)
Further Ji teaches, and the processor is further configured to acquire others of the plurality of first elements, excluding the plurality of second elements and the plurality of third elements, from the first memory, acquire a plurality of second middle elements by performing an arithmetic operation on the acquired others of the plurality of first elements and the input data, (Section 3.1 “To this end, the convolutional neural network with reduced weight precision… receiving quantized image input… feeding final low-bit feature representation to classification model for recognition output.” The quantized model of the 1st model corresponding to the model composed of the plurality of first elements is used to aquire output corresponding to the second middle elements, feeding the model with image input to get an output amounts to performing an arithmetic operation between the input data and plurality of first elements)
Ji/Mitsuyama/Leroux/Hashemi does not explicitly teach, acquire a plurality of third output elements based on the plurality of second output elements and the plurality of second 
Liu However when addressing ensemble networks that use a winner take all approach teaches, acquire a plurality of third output elements based on the plurality of second output elements and the plurality of second middle elements,  and acquire a third output element having a largest size among the plurality of third output elements as the output data. (pg 5 Column 2 ¶02 “In simple averaging, all the individual networks have the same combination weights and are treated equally. However, not all the networks are equally important. Because different individual networks created by negative correlation learning were able to specialize to different parts of the testing set, only the outputs of these specialists should be considered to make the final decision of the ensemble for this part of the testing set. In this experiment, a winner takes-all method was applied to select such networks. For each pattern of the testing set, the output of the ensemble was only decided by the network whose output had the highest activation.” The output of each model in an ensemble is considered to acquire a final output. The method selects the output element having the highest activation or largest size. So the plurality of third output elements corresponds to the composition of the plurality of second middle elements and second output elements, a single third output element is selected with the highest activation)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to a winner take all solution to select an output with the highest size from an ensemble of outputs as taught by Liu to the disclosed invention of Ji/Mitsuyama/Leroux/Hashemi
( Liu pg 5 column 2)

Regarding Claim 15
Ji/Mitsuyama/Leroux/Hashemi teaches claim 14.
	And is rejected for at least the reasons set forth in claim 6


Claim 8-9, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ji/Mitsuyama/Leroux/Hashemi in view of Bong et al. “A Low-Power Convolutional Neural Network Face Recognition Processor and a CIS Integrated with Always-on Face Detector,” hereinafter Bong.

Regarding Claim 8
	Ji/Mitsuyama/Leroux/Hashemi teaches the machine of claim 1.
Ji/Mitsuyama/Leroux/Hashemi does not appear to explicitly teach the processor comprises at least one multiplier, configured to apply the input data to the second AI model.
However, Bong, when addressing issues low power neural network processing, teaches the processor comprises at least one multiplier, (Section B ¶3 “With weights represented by the floating point, which is composed of 1-bit sign, 4-bit exponent, and 3-bit mantissa, the MAC unit is implemented by using a shifter and adders instead of a multiplier” the MAC unit corresponds to the multiplier, which is implemented using shifter and adders.) configured to apply the input data to the second AI model. (Fig 2 & 3, the MAC unit is implemented in a CNN which includes an input image)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate efficient neural network processor that uses a multiplier as taught by Bong to the disclosed invention of Ji/Mitsuyama/Leroux/Hashemi.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement an efficient neural network processor to improve the energy efficiency and reduce the workload of neural network layers to lower the power consumption. (Bong Conclusion)

Regarding Claim 9
Ji/Mitsuyama/Leroux/Hashemi/Bong teaches the machine of claim 8.
Bong further teaches, a shifter configured to receive an element of a plurality of elements comprised in the input data, (Section B ¶02 “convolutional unit is updated by loading a row of an input feature map [input data]” The shifter is shown in Fig 9.) shift and output the received element according to a cycle (Fig 9. Depicts a shifter, which necessarily operates according to a cycle as computer harware is known to operate based on a clock cycle) a First-In First-Out (FIFO) memory (Section B ¶01 “Fig. 8 shows the block diagram of the CNNP PE. The PE consists of local SRAM, a weight buffer [FIFO]”)  configured to receive the second element of the plurality of second elements corresponding to the element received by the shifter and output at least one bit of the received second element according to the cycle (Fig 9. The weight comes from a buffer and is received by the shifter which “output at least one bit of the received second element according to the cycle”) an accumulator configured to receive and accumulate a result of an arithmetic operation performed on the received element output from the shifter and the second element output from the FIFO memory according to the cycle. (Section B ¶02 “the output partial sums are accumulated in the accumulation registers at the same column” Fig. 9, It can be noted from the figure that the “output partial sum” is a result of the weight buffer and the shifter)

Regarding Claim 17
	Ji/Mitsuyama/Leroux/Hashemi teaches claim 10.
And is rejected for at least the reasons set forth in claim 8


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./
Examiner, Art Unit 2122
                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145